DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Ozawa et al. (US 2007/0262649)

Re Claim 1; Ozawa discloses an auxiliary power supply device (9) configured to be mounted in an electric vehicle including a drive motor (2) configured to generate a driving force required for the electric vehicle to travel (Par 0016), and 
a main power supply (1) configured to output electric power to the drive motor (2) such that the electric vehicle travels, the auxiliary power supply device (9) comprising:
an auxiliary power supply (20) configured to output the electric power along a flow of the electric power from the main power supply (1) to the drive motor (2); and 
an auxiliary power supply control unit (40) configured to switch a mode of the auxiliary power supply to an output mode or a non-output mode when the electric power is output from the main power supply to the drive motor, 
(discharging the capacitor to provide power to the motor 2 would place both the main and the aux in a series arrangement in order to maintain the current that flows through each of the components the same) being a mode in which the electric power is output from the auxiliary power supply, and
 the non-output mode (when the main battery is solely used in providing power the aux battery would have parallel connection with the main battery so that the voltage across each of the components is the same) being a mode in which the electric power is not output from the auxiliary power supply, 
wherein the auxiliary power supply control unit is configured to switch the mode to the non-output mode when a required power value required by the drive motor is equal to or smaller than a predetermined power value and (Par. 0029)
to switch the mode to the output mode when the required power value is larger than the predetermined power value, the predetermined power value being set to a value smaller than outputtable electric power that is electric power outputtable from the main power supply.(Par. 0031-0032).

Re Claim 2; Ozawa discloses wherein in the non-output mode, the auxiliary power supply is charged with the electric power output from the main power supply. (Par. 0017, 21 and Fig. 1).

Re Claim 6; Ozawa discloses wherein the non-output mode includes a charging mode and a non-charging mode, and in the charging mode, a portion of the electric power output from the main power supply charges the auxiliary power supply. (Par. 0017, 21 and Fig. 1).

Re Claim 7; Ozawa discloses wherein the auxiliary power supply is a lithium ion capacitor. (double layer capacitor is a lithium ion capacitor see; https://en.wikipedia.org/wiki/Lithium-ion_capacitor)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Nishijima et al. (US 2016/0090052). 

Re Claim 3; Ozawa discloses charging and discharging the main battery and an auxiliary battery. 
Ozawa does not disclose wherein in the non-output mode, the auxiliary power supply is charged with the electric power that is generated by a generator based on operation of an engine.
However Nishijima discloses wherein in the non-output mode, the auxiliary power supply (7) is charged with the electric power that is generated by a generator (2) based on operation of an engine (1).(Fig. 1, Par. 0031-0032).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a well-known generator or alternator disclosed by Nishijima with the 

Re Claim 4; Nishijima discloses a main power supply device (3) including the main power supply and a main power supply control unit (5) configured to control output of the electric power from the main power supply to the drive motor; and the drive motor. (Fig. 1)

Re Claim 5; Nishijima discloses further comprising: an engine (1); and a generator (2) configured to generate the electric power based on operation of the engine, wherein at least one of the main power supply and the auxiliary power supply is charged with the electric power generated by the generator. (Fig. 1, Par. 0031-0032).


Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Iwata et al. (US 6,218,643)

Re Claim 8; Ozawa disclosure has been discussed above. 
Ozawa does not disclose further comprising: a switch controlled by the auxiliary power supply control unit that switches an output of the main power supply between a first supply path where the main power supply and the auxiliary power supply are in parallel and a second supply path where the main power supply and the auxiliary power supply are in series.
However Iwata discloses a switch (8) controlled by the auxiliary power supply control unit (6b’) that switches an output of the main power supply (2) between a first supply path where 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the changeover switch shown in Iwata to form a parallel or series arrangement between the main battery and the auxiliary battery motivated by the desire to increase or decrease the amount of power required by the load so that the load is operated effectively. 

Re Claim 9; Ozawa in view of Iwata disclosure has been discussed above. 
The combination does not disclose further comprising: a step-up circuit that steps up a voltage of the electric power, the step-up circuit connecting the auxiliary power supply to the first supply path.
However the examiner takes an official notice that step up converters were known to increase of boost the amount of power generated and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a step up converter to the battery of Ozawa in order to increase the amount of power produced by the battery in order to efficiently provide power to the load.

Response to Arguments
Applicant's arguments filed 16/874,734 have been fully considered but they are not persuasive. Applicant argues that Ozawa does not disclose “the output mode being a mode in 
However the examiner respectfully disagree. As shown in Fig. 1, the output of both the main power and the auxiliary power are in series. Also as shown in the rejection the, discharging the capacitor to provide power to the motor 2 would place both the main and the aux in a series arrangement in order to maintain the current that flows through each of the components of the circuit the same. Furthermore regarding the argument “the main power supply and the auxiliary power supply are in parallel”
The examiner also included the response in the rejection. 

Nevertheless, Iwata does explicitly disclose the examiners remarks “In this regard, in an early stage of the power supplying period, the control circuit 6B generates a change-over signal S to the change-over switch 8A so that the switch 8A is changed over to a first condition in which the alternator 1 and the first battery 2 are both connected in series to the second battery 7, as shown in FIG. 4, thus increasing the power supply to the heater 3. Subsequently, when the temperature of the unillustrated automotive part heated by the heater 3 reaches a predetermined value which is lower than a prescribed temperature at which the first switch 5 is tuned off, the control circuit 6B generates no change-over signal S whereby the change-over switch 8A is changed over to a second condition in which the alternator 1 and the first battery 2 are both connected in parallel to the second battery 7, reducing the power supply to the heater 3. Specifically, let us assume that the output voltages of the first and second batteries 2, 7 are both at 12 volts. In this case, at the early stage of the power supply, the heater 3 is supplied with a total voltage of 24 volts with the assumption that current is constant. As a result, the temperature of the automotive part heated by the heater 3 goes up to a required level in a short time, i.e., two times faster than the case in which the heater is supplied by the second battery 7 alone.” (Fig. 4 also see Col. 8 line 45-60).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/Primary Examiner, Art Unit 2836